Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Angelo Galloway appeals the. district court’s order denying his motion to withdraw his guilty plea. We have reviewed *831the record and find no reversible error. At this juncture, Galloway can no longer seek relief from his guilty plea pursuant to Fed.R.Crim.P. 11. See Fed.R.Crim.P. 11(e). Insofar as his motion could be construed as a successive 28 U.S.C. § 2255 (2012) motion, the district court lacked jurisdiction to consider it. See United States v. McRae, 793 F.3d 392, 397 (4th Cir.2015). Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.